Motion by the District Attorney of Suffolk County to dismiss purported appeals by Suffolk County and the Suffolk County Legislature from two "Claim Voucher[s]” approved by the Supreme Court, Suffolk County, dated February 21, 1995, and March 13, 1995, respectively, on the ground that the court is without jurisdiction to entertain them, or, in the alternative, (1) to vacate a stay of enforcement pursuant to CPLR 5519 (a) (1), (2) for a preference in the calendaring of the appeals, and (3) for related relief.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
Ordered that the motion is granted to the extent that the *654appeals are dismissed, without prejudice to the appellants seeking administrative review of the determination approving the vouchers, and the motion is otherwise denied.
The fee allowances to the Special District Attorneys do not constitute appealable orders made in the context of pending actions, and, therefore, are not subject to appellate review (see, CPLR 5701 [a]; cf., Matter of Werfel v Agresta, 36 NY2d 624). Mangano, P. J., Sullivan, Balletta, Rosenblatt and Miller, JJ., concur.